Per Curiam.
*315Wippel filed an appeal to the Reemployment Assistance Appeals Commission (RAAC) after he received two contradictory notifications concerning his application for reemployment assistance. RAAC dismissed the appeal as untimely, and Wippel now appeals that dismissal. RAAC concedes error, stating that it should not have dismissed the appeal if it was untimely due to overlapping agency orders. We accept this concession, and remand for a determination as to whether Wippel filed a belated appeal to RAAC due to confusion stemming from these orders. See Ellis v. Unemployment Appeals Comm'n , 73 So.3d 887, 890 (Fla. 4th DCA 2011).
REVERSED and REMANDED.
Osterhaus, Winokur, and M.K. Thomas, JJ., concur.